   Case: 1:17-cv-00834-MRB Doc #: 52 Filed: 08/05/19 Page: 1 of 3 PAGEID #: 342




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO

 ALYSSA PORTNOY and DARLENE           ) Case no. 17-00834-MRB
 PORTNOY,                             )
                                      ) Hon. Michael R. Barrett
                          Plaintiffs, )
                                      )
 v.                                   )
                                      )
 NATIONAL CREDIT SYSTEMS, INC. and )
 WILLIAMSBURG OF CINCINNATI,          )
                                      )
                        Defendants. )

                               JOINT MOTION FOR LEAVE
                     TO SUBSTITUTE AS ATTORNEYS OF RECORD
                                AND TO WITHDRAW

       Pursuant to L.R. 83.4(c), Williamsburg of Cincinnati (“Williamsburg”), respectfully moves

this Court to enter an order allowing attorney, Stacie E. Barhorst (“Barhorst”), leave to substitute

as trial attorney of record on its behalf and for leave for Katrina DeMarte (“DeMarte”) to also file

an appearance on its behalf. In addition, attorney David D. Donnett (“Donnett”) respectfully

moves this Court to allow him to withdraw as counsel on behalf of Williamsburg.

       On or about August 5, 2019, Williamsburg retained Barhorst and DeMarte as counsel to

represent it going forward in this case in place of its former trial attorney—Donnett. Williamsburg

now wishes Barhorst to represent it as its trial attorney. Barhorst is a member of this Court’s bar,

is experienced in defending cases filed under the federal Fair Debt Collection Practices Act, and

stands ready to act as trial attorney for Williamsburg upon entry of an Order from this Court

granting her leave. DeMarte is also experienced in defending cases filed under the federal Fair

Debt Collection Practices Act, and stands ready to act as an attorney for Williamsburg upon entry

of an Order from this Court granting her leave.
      Case: 1:17-cv-00834-MRB Doc #: 52 Filed: 08/05/19 Page: 2 of 3 PAGEID #: 343




          In addition, this Court should simultaneously allow Donnett to withdraw as counsel for

record for Williamsburg, given that Barhorst and DeMarte will substitute as counsel for

Williamsburg from this point forward.

          Both Barhorst and DeMarte are familiar with the factual and legal issues in this case. Upon

this Court granting Williamsburg’s Motion, Barhorst and DeMarte will be immediately ready to

step in as counsel for Williamsburg.1

          Barhorst spoke with Plaintiff’s counsel on the telephone on the afternoon of August 5,

2019, and he indicated that he had no objection to the instant Motion.

          For all the foregoing reasons, this Court should enter an Order allowing Barhorst to

substitute her appearance Donnett, should allow DeMarte to file an appearance on behalf of

Williamsburg, and should allow Donnett to withdraw as counsel for Williamsburg. A proposed

order is attached for this Court’s convenience as Exhibit A.

    Respectfully submitted,                               Respectfully submitted,

    WILLIAMSBURG OF CINCINNATI                            WILLIAMSBURG OF CINCINNATI

    By: /s Stacie E. Barhorst                             By: /s Katrina M. DeMarte
    Stacie E. Barhorst                                    Katrina M. DeMarte
    KAPLAN PAPADAKIS & GOURNIS, P.C.                      DeMarte Law
    180 N. LaSalle Street                                 39555 Orchard Hill Place
    Suite 2108                                            Suite 600
    Chicago, IL 60601                                     PMB 6338
    (312) 726-0531                                        Novi, MI 48375
    (312) 726-4928 (fax)                                  (313) 590-7047
    sbarhorst@kpglaw.com                                  katrina@demartelaw.com




1
 .     Unfortunately, because of Williamsburg’s timing, the Deposition of Brittany Carpenter,
which the parties agreed to hold on August 6, 2019 at 9:30 a.m. at Donnett’s offices will have to
be rescheduled. DeMarte has already reached out to Ms. Carpenter in order to present Plaintiff’s
counsel and Donnett with alternate dates for Ms. Carpenter’s deposition. Neither Barhorst nor
DeMarte could travel to Cincinnati to defend Ms. Carpenter’s deposition with such short notice.



                                                   2
   Case: 1:17-cv-00834-MRB Doc #: 52 Filed: 08/05/19 Page: 3 of 3 PAGEID #: 344



 Respectfully submitted:

 By: /s David D. Donnett
 David Darwin Donnett
 1212 Sycamore Street
 Suite 31-33
 Cincinnati, OH 45202
 (513) 421-4000
 (513) 421-1119 (fax)
 Email: donnettlaw@gmail.com


                             CERTIFICATE OF SERVICE

The undersigned counsel hereby certifies that this document was filed electronically this
5th day of August 2019. Notice of this filing will be sent to counsel of record at the email
addresses registered with the Court by operation of the Court’s electronic filing system.
Parties may access this filing through the Court’s system

                                                 /s Stacie E. Barhorst




                                             3
